Citation Nr: 1749147	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  08-37 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbosacral spine, to include as secondary to bilateral knee and/or right hip disabilities.

2. Entitlement to service connection for hypertension, to include as secondary to depression.

3. Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to depression.

4. Entitlement to a rating in excess of 10 percent for a right hip disability. 

5. Entitlement to a rating in excess of 10 percent for a left knee disability. 

6. Entitlement to a rating in excess of 10 percent for a right knee disability. 



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, May 2008, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado and Seattle, Washington.  Jurisdiction is currently retained by the RO in Oakland, California. 

During the pendency of the appeal, in an April 2017 rating decision, the Veteran was granted service connection for right hip limitation of flexion and awarded a separate, noncompensable rating.  The RO continued a 10 percent rating for right hip osteoarthritis, rated based on limitation of motion of the thigh.  Accordingly, the issue of entitlement to an increased rating for a right hip disability is still before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In correspondence received in September 2017, the Veteran's attorney asked for an update on several of the appealed issues as well on a claim for service connection for fibromyalgia.  The issue of service connection for fibromyalgia was dismissed by the Board in its February 2015 decision.  Such was promulgated by correspondence received from the Veteran's attorney in February 2017 that expressly withdrew that issue.

The issues of entitlement to service connection for irritable bowel syndrome, entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbosacral spine, and entitlement to increased ratings for a right knee disability, a left knee disability, and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hypertension was incurred in or caused by service or a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case was previously before the Board in February 2015 when it was remanded for additional development.  Additional evidence (a private medical opinion) was added to the claims file after the most recent supplemental statement of the case was issued in April 2017 without an accompanying waiver of RO review.  With respect to the issue adjudicated herein, the evidence is not pertinent to the claim of entitlement to service connection for hypertension.  Accordingly, there is no prejudice to the Veteran in adjudicating the claim without a waiver.

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

It is noted that the Veteran's complete service treatment records are unavailable.   Where a veteran's service treatment records have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the RO's efforts yielded no additional service treatment records from the National Personnel Records Center (NPRC).  See August 2012 VA Memo.  He was advised of the missing records and requested to send any records in his possession.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Id. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The analysis herein has been undertaken with this heightened duty in mind.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

For certain chronic diseases, including hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's post service treatment records document ongoing treatment for hypertension.  See, e.g., April 2016 VA treatment records.   With respect to service incurrence, the available service treatment records are absent of complaints or treatment for hypertension.  The Veteran's July 1990 separation examination notes that his heart was normal at that time and his blood pressure was 100/64.  There is also no evidence that his hypertension had its initial onset within a year of service discharge or that it is directly related to his active service.  The Veteran does not argue the contrary.  Rather, he claims that hypertension is secondary to his depression.  The Veteran is service-connected for pain disorder with secondary major depressive disorder, effective from November 2007.  Accordingly, the requirements of Wallin elements (1) and (2) have been met.  

The Veteran was afforded a VA examination in July 2012 to address the nature and etiology of his claimed hypertension.  The examiner noted that the Veteran was diagnosed with hypertension in 2008.  The examiner opined that hypertension is less likely than not proximately due to or the result of the Veteran's pain disorder with major depressive disorder.  The rationale was that the conditions are separate and not causally related.  Rather, the examiner related the Veteran's hypertension to his lifestyle and hereditary factors. 

The Veteran was afforded an additional VA examination in October 2015.  The examiner indicated that the claims file was reviewed, showing that the Veteran was diagnosed with hypertension in 2007.  However, based on a review of the record and an examination of the Veteran, the examiner opined that hypertension was less likely incurred in or caused by service.  The rationale was that there was no evidence of hypertension in service.  Further, the examiner opined that hypertension was less likely than not aggravated by service or a service-connected disability.  He explained that there is no evidence that hypertension was aggravated.   

In sum, there is no competent evidence of a nexus between the Veteran's hypertension and service or his service-connection pain disorder with depression.  Consideration has been given to the Veteran's contentions that his hypertension is related to his depression.  As a lay person, he is competent to provide testimony or statements relating to symptoms he has personally experienced, but he is not competent to establish that which would require specialized knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  With no demonstrated specialized knowledge pertaining to the etiology of a cardiovascular disorder, his opinion may not be afforded more than minimal probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). 

Alternatively, the Board finds the VA medical opinions have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder, took the Veteran's medical history, and examined the Veteran before rendering the medical opinions that the Veteran's hypertension is less likely than not caused or aggravated by service or a service-connected disability.  As such, the Board finds the VA opinions to be the most probative evidence of record.  

In sum, there is no competent or credible evidence of hypertension in service, no credible evidence of the condition for over a year after service discharge, and no competent evidence linking hypertension to service or a service-connected disability.  The preponderance of the evidence is against the claim, and service connection is denied.  The benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

Additional development is needed prior to the adjudication of the remaining claims.  First, the Veteran submitted a private opinion from Dr. J.D. dated in May 2012 finding that the Veteran's back disability is secondary to his service-connected right knee disability causing him to walk with a limp.  The Veteran also submitted buddy statements indicating that he walks with a limp.  However, the October 2015 VA examiner indicated that there is no evidence of a disrupted gait or disparity in leg length that would cause a limp leading to a back disability.  The VA examiner also found that the Veteran's back disability was not related to service as he was unable to identify a lumbar spine condition during service.  Such a finding seemingly overlooks service records documenting treatment in August 1987 for a back strain.  

The Veteran also submitted a statement from Dr. C.B. dated in October 2017 regarding the etiology of his back disability.  Dr. C.B. notes that the Veteran was involved in a serious in-service motor vehicle accident that likely led to spinal injuries.  The Veteran's available service treatment records do not indicate such.  Accordingly, VA should request an addendum VA opinion regarding the etiology of the Veteran's back disability. 

Next, the October 2015 VA examiner indicated that he was not able to identify irritable bowel syndrome diagnosis in service.  However, he failed to comment on the Veteran's service treatment records showing treatment in February 1991 for a 6 month history of diarrhea assessed as "rule out irritable bowel syndrome."  As such, an addendum opinion should be obtained regarding the etiology of the Veteran's irritable bowel syndrome.  

As noted above, this case was remanded by the Board in February 2015 for additional development, to include affording the Veteran updated VA examinations to assess the severity of his service-connected bilateral knee and hip disabilities.  The examinations were obtained in April 2016.  Unfortunately, the examinations are not adequate to adjudicate the claims.  Specifically, in July 2016, the Court issued a precedent decision holding that 38 C.F.R. § 4.59 requires that, whenever possible, musculoskeletal examinations of the joints must include range of motion testing of active motion, passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court also indicated that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in a specific case, "he or she should clearly explain why that is so."  Id.

The April 2016 examinations did not include range of motion testing of active motion, passive motion, in weight-bearing and nonweight-bearing for either the bilateral knee or hip disabilities.  As such, the Veteran must be afforded  examinations that meet the requirements set forth in Correia.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary releases, associate any updated treatment records with the claims file.  The RO should request a full copy of Dr. C.B.'s October 2017 opinion from the Veteran.  Dr. C.B. should also be asked to supplement/clarify his opinion with respect to his determination the Veteran was involved in a "serious auto accident in service" that likely led to spinal injuries.

2. Then, return the claims file to the October 2015 VA examiner, if available, to provide an addendum opinion on the etiology of the Veteran's claimed back disability.  If the examiner is not available, another appropriate medical professional should review the claims file and provide the requested opinions.  If the examiner or medical professional determines that another examination is necessary, one should be arranged.  After a review of the claims file, the examiner is asked to respond to the following:

(a) Identify all back disabilities diagnosed during the appeal period (from February 2010).  

(b) For each back disability diagnosed, is it at least as likely as not (50 percent probability or greater) that the condition had its onset or is otherwise related to service, to include the August 1987 treatment for a back strain?

(c) For each back disability diagnosed, is it at least as likely as not (50 percent probability or greater) that the condition was caused by OR aggravated by his service-connected bilateral knee or hip disabilities?

The examiner should comment on Dr. J.D.'s May 2012 opinion that the Veteran's back disability is related to his limping due to his service-connected right knee disability, finding there is a "flexion contracture of that knee which would make that leg effectively shorter than the left leg."  Additionally, the examiner should comment on Dr. C.B.'s October 2017 opinion that the Veteran's back disability was incurred in service.    

Any opinions provided should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based and its application to the Veteran.  

3. Then, return the claims file to the October 2015 VA examiner, if available, to provide an addendum opinion on the etiology of the Veteran's claimed irritable bowel syndrome.  If the examiner is not available, another appropriate medical professional should review the claims file and provide the requested opinions.  If the examiner or medical professional determines that another examination is necessary, one should be arranged.  After a review of the claims file, the examiner is asked to respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's irritable bowel syndrome had its onset or is otherwise related to service?

The examiner should note the service treatment records showing treatment for diarrhea and constipation in February 1991 and March 1991, respectively.

Any opinions provided should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based and its application to the Veteran.  
 
4. Then, schedule the Veteran for a VA examination to determine the nature and severity of his bilateral knee and right hip disabilities.  

The claims file, including this remand, should be reviewed by the examiner and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Active and passive range of motion testing as well as weight-bearing and nonweight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  Further, if any test is not deemed warranted, such should be identified and explained.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The presence of ankylosis must be noted.  The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

5. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case which addresses all relevant evidence and afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


